Citation Nr: 1814382	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, status post myocardial infarction.  

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from March 1962 to March 1985.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued its previous denial of service connection for hypertension and a 10 percent disability rating for service connected varicose veins of the left leg.  

In a December 2015 rating decision, the RO granted service connection for diabetes mellitus, type II, which was an issue listed on the November 2014 statement of the case.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for diabetes mellitus, type II.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status at this juncture.

On the VA Form 9, received in January 2015, the Veteran requested a video conference hearing.  Subsequently, in a letter dated in February 2018, the Veteran withdrew his hearing request.  As such, the Board deems the hearing request as withdrawn.  

FINDING OF FACT

In a signed letter dated in February 2018, and prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his pending Board level appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to service connection for hypertension and a disability rating in excess of 10 percent for varicose veins of the left leg.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement dated in February 2018, the Veteran and his representative indicated that he wished to withdraw all appeal issues at that time, which included the issue of entitlement to service connection for hypertension and a rating in excess of 10 percent for varicose veins of the left leg.  As such, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeal of entitlement to service connection for hypertension and a rating in excess of 10 percent for varicose veins of the left leg.  Accordingly, these pending claims are dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


